[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 14, 2007
                               No. 07-12614                THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                     D. C. Docket No. 05-00914-CV-F-S

JEARLDEAN THOMAS,


                                                        Plaintiff-Appellant,

                                    versus

UTILITY TRAILER MANUFACTURING COMPANY,
d.b.a. Utility Trailer Corporation,

                                                        Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                             (December 14, 2007)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Jearldean Thomas appeals the district court’s grant of summary judgment in
favor of Utility Trailer Manufacturing Company in this Title VII sex

discrimination suit. Thomas, a black female, is proceeding pro se.

       This appeal arises from an application Thomas filled out for one of several

open welding jobs at Utility Trailer. The company did not hire her. Instead, its

human resources manager selected seven male applicants who applied after

Thomas did. Thomas contends that Utility Trailer’s stated reasons for refusing to

hire her, unexplained gaps in her work history and a lack of recent welding

experience, are pretextual.1 She argues that she was as qualified as, or more

qualified than, the candidates Utility Trailer ultimately hired.

       We review de novo the district court’s grant of summary judgment, viewing

the evidence in the light most favorable to the non-moving party. Chapman v. AI

Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). Summary judgment is

appropriate if the evidence before the court shows that there is “no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c). Although we read pro se filings liberally, “a pro se litigant

does not escape the essential burden under summary judgment standards of

       1
          The magistrate judge’s report and recommendation on Utility Trailer’s summary
judgment motion, which the district court adopted as its order, also addressed race discrimination
and retaliation claims brought by Thomas. Thomas makes no mention of those claims in the
papers she filed with this Court. We therefore limit our review to her sex discrimination claim.
See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[A]
legal claim or argument that has not been briefed before the court is deemed abandoned and its
merits will not be addressed.”).

                                                2
establishing that there is a genuine issue as to a fact material to [her] case in order

to avert summary judgment.” Brown v. Crawford, 906 F.2d 667, 670 (11th Cir.

1990).

         Title VII makes it “an unlawful employment practice for an employer . . . to

fail or refuse to hire . . . any individual . . . because of such individual’s race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Where, as is the case

here, a plaintiff relies on circumstantial proof to establish unlawful discrimination,

we apply the framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802, 93 S. Ct. 1817, 1824 (1973). Under that framework, if the plaintiff

establishes a prima facie case of discrimination, the burden then shifts to the

defendant to articulate a legitimate, non-discriminatory reason for its actions.

E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002). If the

defendant proffers a non-discriminatory explanation for an adverse employment

action, the burden shifts back to the plaintiff to prove that the proffered explanation

was not the real reason for the employer’s actions. Combs v. Plantations Patterns,

106 F.3d 1519, 1528 (11th Cir. 1997). If “the proffered reason is one that might

motivate a reasonable employer, an employee must meet that reason head on and

rebut it, and the employee cannot succeed by simply quarreling with the wisdom of

that reason.” Chapman, 229 F.3d at 1030. To show pretext by asserting superior



                                             3
qualifications, a “plaintiff must show that the disparities between the successful

applicant’s and her own qualifications were of such weight and significance that no

reasonable person, in the exercise of impartial judgment, could have chosen the

candidate selected over the plaintiff.” Brooks v. County Comm’n, 446 F.3d 1160,

1163 (11th Cir. 2006) (quotation marks and citation omitted).

      Utility Trailer did not dispute the existence of a prima facie case. See Joe’s

Stone Crabs, 296 F.3d at 1273. Instead, it proffered two non-discriminatory

reasons for not hiring Thomas: (1) the significant unexplained gaps in her

employment history; and (2) the absence of recent welding experience (she had not

worked as a welder since 1997).

      The burden shifted to Thomas to show that the reasons Utility Trailer

proffered for making its decision are pretextual. She did not carry that burden.

The evidence before the district court demonstrated that the other welders hired by

Utility Trailer, with one exception, had the recent welding experience that Thomas

lacks. The only male candidate Utility Trailer hired who lacked recent welding

experience (he last worked as a welder in 1998) indicated on his application that he

had experience welding aluminum, a qualification Utility Trailer values highly.

Thomas did not list experience with aluminum welding on her application.

      Moreover, none of the male candidates’ applications revealed multiple,



                                          4
unexplained, and lengthy periods of unemployment. Thomas’ only response is a

critique of the other candidates’ applications. Even accepting those criticisms as

true, they do not rebut the non-discriminatory reasons Utility Trailer has given for

declining to hire Thomas. She produced no evidence that any of the candidates

Utility Trailer hired lacked both recent welding experience and a documented,

stable work history. Absent such evidence, Thomas cannot show that Utility

Trailer’s proffered reasons for refusing to hire her are pretextual. Accordingly, we

conclude that the district court correctly granted Utility Trailer summary judgment

on Thomas’ sex discrimination claim.

      AFFIRMED.




                                          5